

Exhibit 10(f)




AMENDMENT NO. 3 TO THE CBS BONUS DEFERRAL PLAN
FOR DESIGNATED SENIOR EXECUTIVES
PART A – AMENDMENT AND RESTATEMENT AS OF DECEMBER 31, 2005 (THE “PLAN”)


Except as otherwise noted herein, the following amendments shall be effective as
of October 2, 2017:


1.Section 4.3(b) of the Plan is hereby deleted in its entirety and amended and
restated as follows:
“(b)     (i) For a Participant who terminates prior to January 1, 2017, if a
Participant elects (or is deemed to elect) a single lump sum Joint Payment
Option payable in the first calendar year following the calendar year in which
the Participant terminates employment, no additional adjustments will be made to
the Participant's Account after December 31st of the calendar year in which the
Participant terminates employment. For a Participant who terminates prior to
January 1, 2017, if a Participant elects a single lump sum Joint Payment Option
payable in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant terminates employment, the Participant's
Account shall be credited with earnings based on the rate of return in the Fixed
Income Fund (or any successor fund) beginning January 1st of the calendar year
following the year in which the Participant terminates employment and continuing
through the date upon which the single lump sum is paid.
(ii) For a Participant who terminates on or after January 1, 2017, if a
Participant elected (or is deemed to elect) a single lump sum Joint Payment
Option payable in the first calendar year following the calendar year in which
the Participant terminates employment, or if the Participant elects a single
lump sum Joint Payment Option payable in the second, third, fourth or fifth
calendar year following the calendar year in which the Participant terminates
employment, the Participant's Account shall be credited with earnings and/or
losses until such time as the date upon which the single lump sum is paid.”
2.Section 4.3(c) of the Plan is hereby deleted in its entirety and amended and
restated as follows:
“(c)     (i) For a Participant who terminates prior to January 1, 2017, if a
Participant elects annual payments, no additional adjustments will be made to
any amount payable in the first calendar year following the year in which the
Participant terminates employment. For a Participant who terminates prior to
January 1, 2017, for any annual payments made in the second, third, fourth or
fifth year following the calendar year in which the Participant terminates
employment, the Participant's Account shall be credited with earnings based on
the rate of return in the Fixed Income Fund (or any successor fund) beginning
January 1st of the calendar year





--------------------------------------------------------------------------------




following the year in which the Participant terminates employment and continuing
through the date upon which each payment is paid.
(ii) For a Participant who terminates on or after January 1, 2017, if a
Participant elects annual payments, the Participant's Account shall be credited
with earnings and/or losses until such time as the date upon which the
applicable annual payment is paid. Notwithstanding the foregoing, for a
Participant who, prior to October 2, 2017, elected unequal annual installment
payments, the determination of each installment payment prior to the final
installment payment shall be made by reference to the Participant’s account
value as of December 31 of the year prior to the year in which the installment
payment is being made, with the final installment to be determined based upon
the Participant’s Account at the time such annual payment is paid.”





--------------------------------------------------------------------------------



Exhibit 10(f)




AMENDMENT NO. 5 TO THE CBS BONUS DEFERRAL PLAN
FOR DESIGNATED SENIOR EXECUTIVES
PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009 (THE “PLAN”)


Except as otherwise noted herein, the following amendments shall be effective as
of October 2, 2017:


1.
Section 4.2(b) of the Plan is hereby deleted in its entirety and amended and
restated as follows:

“(b)    (i)     For a Participant who experiences a Separation from Service
prior to January 1, 2017, if a Participant elects (or is deemed to elect) to
have his Post-2004 Subaccount distributed in a single lump sum, the
Participant’s Post-2004 Subaccount shall be credited with earnings based on the
rate of return in the Fixed Income Fund (or any successor fund) beginning
January 1st of the calendar year following the calendar year in which the
Participant experiences a Separation from Service that results in the
Participant’s Post-2004 Subaccount becoming payable, and continuing through the
date upon which such single lump sum payment is paid.
(ii) For a Participant who experiences a Separation from Service on or after
January 1, 2017, if a Participant elects (or is deemed to elect) to have his
Post-2004 Subaccount distributed in a single lump sum, the Participant’s
Post-2004 Subaccount shall be credited with earnings and/or losses until such
time as the date upon which the single lump sum payment is paid.”
2.Section 4.2(c) of the Plan is hereby deleted in its entirety and amended and
restated as follows:
“(c)    (i) For a Participant who experiences a Separation from Service prior to
January 1, 2017, if a Participant elects to have his Post-2004 Subaccount
distributed in Annual Payments, the Participant’s Post-2004 Subaccount shall be
credited with earnings based on the rate of return in the Fixed Income Fund (or
any successor fund) beginning January 1st of the calendar year following the
calendar year in which the Participant experiences a Separation from Service
that results in the Participant’s Post-2004 Subaccount becoming payable, and
continuing through the date upon which such Annual Payment is paid.
(ii) For a Participant who experiences a Separation from Service on or after
January 1, 2017, if a Participant elects to have his Post-2004 Subaccount
distributed in Annual Payments, the Participant’s Post-2004 Subaccount shall be
credited with earnings and/or losses until such time as the date upon which each
Annual Payment is paid. Notwithstanding the foregoing, for a Participant who,
prior to October 2, 2017, elected unequal Annual Payments, the determination of
each installment payment prior to the final installment payment shall be made by
reference to the





--------------------------------------------------------------------------------




Participant’s account value as of December 31 of the year prior to the year in
which the installment payment is being made, with the final installment to be
determined based upon the Participant’s Account at the time such annual payment
is paid.”
3.Section 5.1(b)(i) of the Plan is hereby amended to add the following at the
end thereof:
“Effective as of October 2, 2017, if a Participant elects to receive Annual
Payments over a period of two or more years, such Annual Payments shall be made
in substantially equal annual installments, and the Participant shall not be
able to designate a specific percentage of his Post-2004 Subaccount to be
distributed in each year.”





